   0:19-cv-03400-JMC-PJG          Date Filed 11/17/20   Entry Number 19     Page 1 of 1




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

BETTY DEWALT-GALLMAN,               )   Civil Action Number: 0:19-cv-03400-JMC-PJG
                                    )
                     Plaintiff,     )
                                    )
              v.                    )
                                    )
ANDREW SAUL,                        )
Commissioner of Social Security     )
Administration,                     )
                                    )
                     Defendant.     )

                                          ORDER

       AND NOW, this 17th day of November, 2020, upon consideration of Defendant's Motion

to Remand, and any response thereto, it is hereby ORDERED that Defendant's Motion is

GRANTED, and the case is remanded to the Commissioner pursuant to the sixth sentence of 42

U.S.C. § 405(g).




                                                 Honorable J. Michelle Childs
                                                 United States District Judge

Columbia, South Carolina
